Citation Nr: 0526442	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  99-15 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a 
gunshot wound to the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active duty from October 1942 to November 
1944.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied service connection for 
athletes foot, hypertension, and residuals of a gunshot wound 
to the left foot; and entitlement to an increased rating for 
bilateral pes planus, evaluated as 30 percent disabling.  
Following appellate review in December 2000, the Board 
remanded the case for additional development of the record.  
In July 2003, the Board denied the claims of entitlement to 
service connection for athlete's foot and entitlement to an 
increased rating for bilateral pes planus.  The Board 
remanded the issues of entitlement to service connection for 
hypertension and residuals of a gunshot wound to the left 
foot for additional development.  The case has been returned 
for further appellate review.  

The veteran provided testimony at an August 2005 hearing 
before the undersigned Veterans Law Judge in Washington, D. 
C.  A transcript of the hearing is of record.

During the veteran's hearing in August 2005, the undersigned 
Veterans Law Judge granted the representative's motion to 
advance the appeal on the Board's docket on the basis of the 
veteran's age.  See 38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. 
§ 20.900(c) (2004).  





FINDINGS OF FACT

1.  The veteran currently is shown to have hypertension that 
as likely as not originated in service.

2.  The veteran's gunshot wound to the left foot is not shown 
by competent medical evidence to be related to service or any 
incident thereof.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by hypertension is due to disease or 
injury that was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b), 7104 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2004).

2.  The criteria for entitlement to service connection for 
residuals of a gunshot wound to the left foot have not been 
met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of 
statements of the case (SOC) dated in June 1999 and August 
1999, supplemental statements of the case (SSOC) dated in 
April 2003 and April 2005, and letters regarding the VCAA in 
March 2001 and April 2004, the veteran was provided with the 
applicable law and regulations and given adequate notice as 
to the evidence needed to substantiate his claim and the 
evidence not of record that is necessary.  The March 2001 and 
April 2004 letters advised the veteran that VA would attempt 
to obtain records of private medical treatment if the veteran 
identified the treatment and provided authorization to do so.

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claims.  The 
March 2001 and April 2004 VCAA letters specifically asked the 
veteran to tell the RO if he knew of any additional evidence 
he would like considered.  This request of the veteran 
implicitly included a request that if he had any pertinent 
information, he should submit it.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA has taken all 
appropriate action to develop the veteran's claim.  

The Board notes that the veteran was not provided notice of 
the VCAA prior to the initial unfavorable RO decisions.  This 
was because the initial RO decisions preceded the date of the 
enactment of the VCAA.  However, the Board finds that the 
veteran has not been prejudiced thereby as he has been fully 
informed of the provisions thereof as relevant to his claims 
and afforded the opportunity to identify relevant evidence.  
VA has also taken all appropriate action to develop his 
claims.  The RO thereafter reviewed his case on more than one 
occasion, without imposing any greater hurdle to the grant of 
service connection due to the prior denial of the claim.  
There is no prejudicial error resulting from the inability to 
notify the veteran of the VCAA until after the initial 
unfavorable decisions.  

The decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence 
not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant 
is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b) (1).  As 
the Board has already indicated above, the veteran was 
afforded numerous opportunities to submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that he should identify or submit 
any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  

Factual Background

The veteran contends that he incurred hypertension in 
service, and that he sustained an accidental self-inflicted 
gunshot wound to the left foot while on a firing range in 
service.

A review of the veteran's service medical records reveals 
that that veteran was hospitalized in December 1943 for 
complaints relating to pes planus.  During his 
hospitalization, a blood pressure reading of 132/100 mmHg and 
a pulse of 104 were recorded. Also, red blood cells and 
albumin were reported to be present in the urine.  On 
discharge examination in November 1944, a blood pressure 
reading of 148/84 mmHg was recorded.  The service medical 
records are negative for any treatment of a gunshot wound to 
the left foot. 

In a statement dated in January 1981, a private physician 
reported that the veteran had been under his care at 
intervals since 1966 for treatment of hypertension.

In a separate statement dated in January 1981, another 
private physician reported that the veteran had been treated 
for hypertension.  It was indicated that the veteran had been 
seen in November 1978 and in June and September 1980.

In a medical report dated in June 1983, a private physician 
noted that the veteran had a low grade skin infection of the 
left foot, etiology not established.  

In a December 1982 civil service examination, the veteran was 
diagnosed with hypertensive cardiovascular disease.  Blood 
pressure readings of 154/114 mmHg and 150/112 mmHg were 
recorded.

In a statement dated in March 1984, a private physician 
reported that the veteran had been under his care since 1967 
until the present time for treatment of hypertension.

In a statement dated in March 1991, a private physician 
reported that the veteran had an old gun shoe [shot] wound of 
the left foot.

On VA orthopedic examination in June 1991, the examiner noted 
a gunshot wound measuring 1/4 inch in diameter on the lower 
medial aspect inferior to the medial malleolus of the left 
ankle.  On the outer aspect of the sole, a 1/4 inch exit wound 
was noted.  The scars, although somewhat depressed, were non-
adherent to underlying tissue and were nontender.  They were 
in the superficial portion of the skin.  No artery or bony 
involvement was present.  The range of motion of the ankles 
was within normal limits.

In statement dated in March 1998, a private physician 
reported that the veteran suffered from multiple medical 
problems including hypertension.

Private treatment records dated from November 1987 to June 
1998 show that the veteran was seen and monitored for various 
conditions, including hypertension.

The Board remanded the case in December 2000 for further 
evidentiary development to include a VA examination.  

The veteran underwent a VA examination in March 2003.  The 
examiner indicated that the claims folder had been reviewed.  
The examiner noted that the veteran was diagnosed with 
hypertension in service and following discharge, was 
continually treated for hypertension.  With regard to the 
gunshot wound to the left foot, the veteran reported a 
stinging pain in the area of the scar that was moderate to 
severe in intensity two to three times a week.    

On physical examination, blood pressure readings of 156/72 
mmHg, 154/72 mmHg, and 154/74 mmHg, were recorded.  There 
were two one centimeter scars at the presence of the entrance 
and exit wounds in the medial left ankle and mid left instep.  
The scar was not painful.  There was no adherence to the 
underlying tissue.  Texture of the skin was normal.

The veteran was diagnosed with hypertension and residuals of 
a gunshot wound to his left foot with entrance and exit wound 
scars.  The examiner determined that both diagnoses were 
related to the veteran's service.  

In July 2003, the Board once again remanded both issues for 
additional development.  In particular, the Board determined 
that the March 2003 VA examination report was inadequate 
because its conclusions appeared to be based on self-reported 
history as provided by the veteran.  Further VA examination 
was requested for clarification as to the nature and origin 
of any diagnosed disorder. 

In a statement dated in November 2004, a private physician 
once again reported that the veteran had an old gun shoe 
[shot] wound to the left foot.

The veteran underwent a VA examination in March 2005.  The 
examiner indicated that the claims folder had been reviewed.  
The examiner also noted in a December 24, 1943, service 
medical record, the veteran had red blood cells in the urine.  
Blood pressure at that time was 132/100 mmHg with a pulse 
rate of 140.  Urinalysis showed 1+ albumin and many white 
blood cell counts and occasional red cells.  The veteran did 
not have any symptoms at that time and no urethral discharge.  
A urinalysis conducted on December 2, 1943, showed five to 
six while blood cells per high-power field and two to three 
red blood cells per high-power field.  On December 21, 1943, 
the urine was slightly cloudy with heavy while blood cell 
count and trace albumin.  On December 20, 1943, a urinalysis 
showed many red blood cells. 

With regard to his left foot, the veteran reported that a 
colleague's gun went off spontaneously and he was hit in the 
left foot.  The bullet was extruded.  No operation was done, 
but the foot was bandaged for awhile and it healed 
spontaneously.  The examiner noted that there was no record 
of a gunshot wound in the service medical records.  The 
veteran stated that he has pain in the left foot when the 
weather gets gloomy.     

Physical examination revealed blood pressure readings of 
130/75 mmHg, 130/75 mmHg, and 130/75 mmHg.  Examination of 
the left foot revealed that a bullet entered below the medial 
malleolus of the foot and exited from the medial aspect of 
the arch.  The entrance wound had a scar and the exit wound 
also had a visible scar.  The gunshot wound was subcutaneous 
with no damage to deep tissue.  The area was nontender.

The diagnoses were hypertension and gunshot wound, left foot, 
residuals, none.  

The examiner opined that after carefully reviewing the claims 
folder and the current clinical findings, it as at least as 
likely as not that the hypertension found in service caused 
persistent hypertension that required treatment following 
discharge from service.  The examiner's rationale was based 
on the in-service blood pressure reading of 142/100 mmHg and 
a pulse of 104 as well as several urinalyses showing red 
blood cells and albumin.  The veteran also reported treatment 
for his hypertension since discharge from service to the 
present time.  

The examiner stated that it was not as least as likely as not 
that the gunshot was incurred in service, as there is no 
record of it in the service medical records.  The gunshot 
wound was superficial with no residuals causing any 
disability on the left foot.

The veteran testified at an August 2005 hearing that he was 
hospitalized in service in 1943 for problems relating to his 
feet and that during that time, hypertension was diagnosed.  
He stated that another soldier accidentally shot him in his 
left foot and that he was treated for the wound and sent back 
to duty the following day.   

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Hypertension

In this case, the Board notes that the veteran had elevated 
blood pressure readings in service. The medical evidence of 
record, to include current VA examination in March 2005 
reveals diagnoses of hypertension.  The March 2005 VA 
examiner has linked the veteran's current diagnosis of 
hypertension to the in-service elevated blood pressure 
readings and urinalyses showing the presence of red blood 
cells and albumin.  The evidence also shows that the veteran 
has been treated for several years post-service for 
hypertension.  Accordingly, the Board finds that the 
veteran's hypertension was at least as likely as not incurred 
in service.  By extending the benefit of the doubt to the 
veteran, service connection for hypertension is warranted.

Gunshot wound to the left foot

While the evidence shows that the veteran received a gunshot 
wound to the left leg, the medical evidence preponderates 
against finding that the injury was obtained during service 
or is otherwise related to military service.

As an initial matter, the veteran's service medical records 
are devoid of any mention of any complaints, symptoms, or 
diagnoses of an injury to the left foot.  The earliest 
medical evidence of a gunshot wound to the left foot is found 
in a March 1991 private physician's statement.  The March 
2003 VA examiner, however, determined that the gunshot wound 
of the left foot was related to the veteran's active service.  
The statement does not reflect that the veteran's medical 
history, as documented in the claims folder, was reviewed by 
the examiner.  Rather, it appears the VA examiner relied only 
on the medical history as subjectively reported by the 
veteran as the service medical records do not document such 
an injury to the left foot.

In contrast, a VA examiner in March 2005 concluded that the 
gunshot wound to the left foot was not incurred in service as 
there was no record of the injury in the service medical 
records.  

After carefully reviewing all of the evidence of record, the 
Board accords greater weight to the March 2005 VA examiner's 
opinion, indicating that there is no etiological relationship 
between the veteran's gunshot wound of the left foot and any 
incident of service. The Board observes that the March 2005 
VA examiner's opinion is supported by the medical evidence of 
record.  The March 2003 VA examiner's opinion, on the other 
hand, is in conflict with the medical evidence of record as 
there is no record of a gunshot injury to the left foot in-
service.  The March 2003 VA examiner could not state that the 
veteran received a gunshot wound to the left foot in service 
without resorting to speculation.  Accordingly, the Board 
finds the March 2005 VA examiner's opinion to be of 
preeminent probative value.

The Board also acknowledges the veteran's contentions that a 
left foot disability is related to service. The Board 
observes, however, that as a layperson, the veteran is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
is competent to comment on observable symptomatology, 
however, and the Board has considered this evidence, in 
conjunction with all of the other evidence of record.  The 
Board does not find this lay evidence to be dispositive, in 
light of the clinical evidence which contradicts the 
assertions of residuals of a gunshot wound to the left foot 
since service.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hypertension is granted.

Service connection for residuals of a gunshot wound to the 
left foot is denied.
	


                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


